Citation Nr: 1127646	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  06-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression and anxiety.

2.  Entitlement to service connection for residuals of pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and December 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which (1) denied service connection for depression, and (2) denied service connection for chest pains, claimed as residuals of pulmonary tuberculosis, because the evidence submitted was not new and material.

A Travel Board hearing was held in October 2008 with the Veteran in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In January 2009, the Board reopened the Veteran's claim for service connection for residuals of pulmonary tuberculosis, and remanded both claims for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDINGS OF FACT

1.  Major depression with generalized anxiety disorder is etiologically related to service.

2.  Residuals of tuberculosis preexisted service and were not aggravated therein.


CONCLUSIONS OF LAW

1.  Major depression with generalized anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Residuals of pulmonary tuberculosis were not aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
With respect to the Veteran's claim for a psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Prior to the initial adjudication of the Veteran's claim for residuals of tuberculosis, a letter dated November 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided prior to the initial adjudication of the Veteran's tuberculosis claim did not address either the rating criteria or effective date provisions, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims file.  Pursuant to the Board's January 2009 remand, efforts were made to obtain copies of a psychiatric evaluation referred to in service treatment records dated October 1962.  A response to a March 2009 Request for Information, however, indicated that there were no additional service treatment records available.

The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's psychiatric disorder and tuberculosis residuals.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In a November 2009 statement, the Veteran contended that he was not adequately represented at his October 2008 Travel Board hearing, and that he was under the influence of medication at the time.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJ noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

The hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  Further, the Veteran has been provided with information on multiple occasions regarding representation including changes to representation.  See, e.g., RO letters to Veteran dated April 2008, September 2008.

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Acquired Psychiatric Disorder

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including psychoses and active tuberculosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran underwent an induction examination in August 1961.  He denied any history of nervous trouble, and described his health as "o.k."  The examining physician noted the Veteran was mildly tense on examination, though no psychiatric abnormality was noted.  In August 1962, the Veteran was evaluated for complaints of chest pain.  Following evaluation, the examiner indicated that at present there was no evidence of organic disease to account for chest pain except for deformity caused by scoliosis, which would probably not cause sharp pain but rather dull achy pain.  The examiner noted that the Veteran was obviously worried about the possibility of reactivation of his TB in spite of being reassured and assured of its inactivity.  The examiner noted that although the Veteran was intelligent, there was not enough motivation and this was rather incapacitating, and for which the examiner recommended a psychiatric evaluation and possibly a profile in the near future if not able to rehabilitate him.  In October 1962, the Veteran was referred for a psychiatric evaluation.  However, records of the outcome of that evaluation are not associated with the file.  During an April 1963 separation examination, no relevant abnormalities were found, and the Veteran indicated his health was "normal."

Private records dated September 1999 include a diagnosis of depression.  The Veteran also submitted a March 2000 summary of treatment dating back to April 1999.  The summary included a diagnosis of affective disorder.

VA treatment records from 2004 reflect a diagnosis of major depressive disorder.  Additional records dated March 2005 reflect a long history of anxiety and depression.  Records dated April 2006 reflect diagnosis of recurrent major depression and generalized anxiety disorder.

The Veteran submitted several lay statements in July 2005.  He reported experiencing feelings of sadness and reclusiveness during service shortly after being placed on light duty due to chest pain.  He stated that he was diagnosed with depression in 1973 and was prescribed a variety of medications.  Additional statements from family members support the Veteran's contentions.

An additional lay statement from the Veteran's service comrade, dated October 2008, stated that the Veteran had feelings of sadness and a loss of interest in activities after being transferred and placed on light duty for medical reasons.

SSA records dated October 2008 indicate a diagnosis of a mood disorder.

The Veteran also testified at a Travel Board hearing in October 2008.  He denied having any mental health issues prior to service.  While stationed in Korea, he was placed on light duty due to chest pains.  Shortly after that, he began feeling sad and losing interest in activities.  He testified that he reported his problem, but was not able to properly convey his difficulties due to a language barrier.  He was concerned about developing active tuberculosis again.  He continued to experience these symptoms after his discharge from service.  In 1973, he experienced severe heart palpitations which his doctors attributed to anxiety.

The Veteran was afforded a VA examination in June 2009.  The claims file was reviewed by the examiner, who noted the Veteran's treatment for chest pain in service, as well as the referral for a psychiatric evaluation.  The Veteran reported a constantly depressed mood, moderate in severity, which began while he was in Korea during service.  He had no interest in activities, experienced fatigue and restlessness, and had difficulty with concentration.  He sometimes felt anxiety and panic, manifested through a racing heartbeat.  The examiner diagnosed major depression with generalized anxiety disorder.  He further stated that these conditions were the result of events and illnesses experience during service.  This conclusion was based on a review of the record, a history provided by the Veteran, accepted diagnostic criteria, and the examiner's clinical experience.

The Veteran submitted additional lay statements dated January and May 2010 describing the onset of depression during service and its continuation after service.

Based on the evidence of record, the Board finds that service connection for major depression and generalized anxiety disorder is warranted.  These conditions were noted in the Veteran's VA and private treatment records, and diagnosed by the VA examiner in June 2009.  Moreover, the examiner concluded that these conditions were attributable to illnesses and events experienced by the Veteran during service.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's psychiatric conditions are not attributable to service.  To the extent that the VA examiner's opinion is based on statements provided by the Veteran and other lay witnesses, the Board finds that these statements are competent, as they address observable symptoms such as sadness and reclusiveness.  See 38 C.F.R. § 3.159(c)(2); see also Layno v. Brown, 6 Vet. App. 465 (1991).  Moreover, these statements are credible as they are consistent with each other and with the other evidence of record.

C.  Pulmonary Tuberculosis

In addition to the service connection criteria outline above, additional criteria apply for disabilities that may have preexisted service.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

The Veteran underwent an induction examination in August 1961.  He reported a history of tuberculosis hospitalization in 1958, and had been off of any drugs for 3 years.  Clinical evaluation indicated a lung and chest abnormality, though chest x-rays were negative.  Therefore, the presumption of sound condition does not apply.

The Veteran was seen for complaints of chest pain in February 1962 through August 1962.  In February, he reported having chest pains for the past 4 years.  On examination in July, there was no evidence of an organic disease to account for chest pain, except perhaps scoliosis.  The treating physician specifically noted that the Veteran was reassured that there was no reactivation of tuberculosis.  An additional x-ray in November 1962 also showed evidence of old granulomatous disease but no indication of any current active disease.  The Veteran continued to report chest pain through January 1963.

During his April 1963 separation examination, the Veteran reported his health as "normal."  No relevant abnormalities were noted on examination.

Private records dated April 1968 indicated a history of tuberculosis that was currently inactive.  A September 1974 chest x-ray revealed a left upper lobe anomaly, with no changes since 1973.  A January 1975 x-ray revealed an anomaly of "doubtful" significance.  A December 1978 treatment note stated that the Veteran was treated for many years for chest pain, with a left upper lobe anomaly that was unchanged.

A March 2002 CT scan of the chest revealed evidence of old granulomatous disease characterized by calcified mediastinal and hilar lymph nodes.  There were fibrotic changes present in the left upper lobe with pleural thickening and calcifications.  A punctate nodule was also present at the left lung base, and a calcified granuloma was present in the right upper lobe.  

The Veteran submitted several lay statements in July 2005.  He stated that he experienced lasting and unbearable chest pains due to being drafted into service so soon after his recovery from tuberculosis.  An additional statement from the Veteran's brother indicated that the Veteran was diagnosed with tuberculosis prior to service, and that he experienced chest pains during service.

VA treatment records dated October 2005 and January 2006 noted a diagnosis of mild chronic obstructive pulmonary disease (COPD), with inactive pulmonary tuberculosis.

The Veteran submitted an October 2008 lay statement from a service comrade, who met the Veteran during basic training.  During this time, the Veteran told him of his prior hospitalization for tuberculosis.  They met again later, during which time the Veteran complained of chest pains.

The Veteran also testified at an October 2008 Travel Board hearing.  He described being diagnosed and treated for tuberculosis prior to service.  When he was released from treatment, he was advised not to engage in strenuous activities.  After his entry on to active duty, he experienced chest pains.  He had difficulty performing his duties and physical training and was put on light duty.  He attributed these chest pains to chronic scars in his lungs.

The Veteran underwent a VA examination in June 2009.  The claims file was reviewed by the examiner, who noted the Veteran's history of tuberculosis and hospitalization prior to service.  The Veteran reported a history of chest pain and dyspnea on exertion.  He also reported some weakness, as well as monthly wheezing.  A November 2008 chest x-ray noted diffuse opacity in the left upper lobe that appeared to represent scarring and was stable.  Numerous calcified granulomas were seen.  The Veteran was diagnosed with non-cardiac chest pain.  The examiner stated that pulmonary tuberculosis was not permanently aggravated by service.  Although the Veteran had tuberculosis prior to service, a review of the records did not show any reactivation of the disease, and chest pains experienced by the Veteran were not due to scarring of the left upper lobe.

The Veteran submitted additional lay statements in January 2010 and May 2010 describing his tuberculosis prior to service, as well as chest pains during and after service.

Based on the evidence of record, the Board finds that service connection for residuals of tuberculosis is not warranted.  The record reflects that the Veteran was treated for pulmonary tuberculosis prior to service, and was noted to have a lung abnormality at the time of his induction.  Therefore, the presumption of sound condition does not apply.

Although the Veteran reported having chest pains several times during service, contemporaneous examinations could not attribute such pains to any organic cause.  X-rays noted evidence of prior disease but did not reflect any new findings or active disease processes.  The Veteran's separation examination was also normal.  Additional post-service treatment records reflect complaints of chest pain but do show a reactivation of tuberculosis.  The June 2009 VA examiner noted that tuberculosis residuals were not aggravated by service as there was no reactivation, and chest pains experienced by the Veteran were not attributable to scarring in his lungs.  Therefore, service connection is not warranted.

The Board has considered the lay statements submitted by the Veteran in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, while the Veteran and other lay witnesses are certainly competent to report observable symptoms such as chest pain, they have not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his chest pains are due to residuals of tuberculosis, and that residuals of tuberculosis were aggravated by service, he has not demonstrated the medical knowledge required to establish an etiological nexus between such disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and other lay witnesses offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.



ORDER

Service connection for major depression with generalized anxiety disorder is granted.

Service connection for residuals of pulmonary tuberculosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


